 

FILED
UNITED STATES DISTRICT COURT | November 18, 2019
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

UNITED STATES OF AMERICA, Case No. 2:19-mj-00199-CKD
Plaintiff,

V. ORDER FOR RELEASE OF
PERSON IN CUSTODY
ANDREW T. FENSKE,

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release ANDREW T. FENSKE ,
Case No. _2:19-mj-00199-CKD_ Charge _18 USC § 3563, from custody for the
following reasons:
X Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
_____ Corporate Surety Bail Bond
(Other):_To be released 11/18/2019 and ordered to
X report to Probation in Modesto, at 11:00 AM

11/19/2019.

 

Issued at Sacramento, California on November 18, 2019 at ce? ‘Y 4 2 prs

By: ¢ Caaf Le els —

Magistrate Judge Carolyn K. —

 
